DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, and 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy et al. (9,973,261).
Regarding claim 1: Hardy discloses a system comprising a plurality of radio relay apparatuses for performing a radio communication with a terminal apparatus, wherein each of the plurality of radio relay apparatuses:
is movably provided by flying in an upper airspace (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49);
comprises a radio relay station for forming a cell toward the ground or the sea to perform a radio communication with a terminal apparatus located in the cell (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49); and
flies in cooperation with each other so as to maintain a positional relationship between the radio relay apparatuses by an autonomous control or external control (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49); and 
performs a cooperative flight so that a flight direction of the radio relay apparatus and an attitude with respect to the flight direction are the same among the radio relay apparatuses as each other (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 2: Hardy discloses wherein each of the plurality of radio relay apparatuses performs a cooperative flight so as to maintain a positional relationship between the radio relay apparatuses in a horizontal direction (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 3: Hardy discloses wherein each of the plurality of radio relay apparatuses performs a cooperative flight so as to maintain a positional relationship between the radio relay apparatuses in a height direction (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 5: Hardy discloses wherein, when a flight pattern of any one radio relay apparatus of the plurality of radio relay apparatuses changes, other radio relay apparatuses are controlled to fly in same flight pattern as the changed flight pattern of the any one radio relay apparatus (Col. Ln 20-29).
Regarding claim 6: Hardy discloses wherein the plurality of radio relay apparatuses are classified into a plurality of groups corresponding to plural areas different from each other on the ground or on the sea based on a position of each radio relay apparatus; and wherein the system controls a cooperative flight of the radio relay apparatuses for each group (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 7: Hardy discloses wherein the system sets any one radio relay apparatus of the plurality of radio relay apparatuses as a radio relay apparatus serving as a reference for controlling the flight, and wherein the system controls all the plurality of radio relay apparatuses so as to perform a cooperative flight with each other centered on the reference radio relay apparatus (Col. 8 ln 20-30).
Regarding claim 8: Hardy discloses wherein the system comprises a management apparatus for managing the plurality of radio relay apparatuses, and wherein the management apparatus: acquires information including a current position of each of the plurality of radio relay apparatuses, from each of the plurality of radio relay apparatuses via a gateway station on the ground or on the sea; and transmits control information for performing the cooperative flight to each of the plurality of radio relay apparatuses via the gateway station based on the information on the radio relay apparatus (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 9: Hardy discloses wherein the system comprises a management apparatus for managing the plurality of radio relay apparatuses, wherein any one radio relay apparatus of the plurality of radio relay apparatuses acquires information including a current position of each of other radio relay apparatuses, from the other radio relay apparatuses, and wherein the management apparatus: acquires information including at least one of a current position, an altitude, and an attitude of each of the plurality of radio relay apparatuses, from the any one radio relay apparatus via a gateway station on the ground or on the sea; and transmits control information for performing the cooperative flight to the any one radio relay apparatus via the gateway station based on the information on the radio relay apparatus, and transmits to the other radio relay apparatuses via the gateway station and the any one radio relay apparatus (Fig. 3, Col. 7 ln 63 – Col. 8 ln 49).
Regarding claim 10: Hardy discloses wherein the radio relay apparatus acquires information including current position of another radio relay apparatus located near the radio relay apparatus, from the another radio relay apparatus, and controls to fly in cooperation with the another radio relay apparatus based on the information on the radio relay apparatus.
Regarding claims 12 and 14-23: these claims contain the same features and limitations as claims 1-3 and 5-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B